Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/890,858 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-9 of ‘858 contain structure which result from the method steps that is identical to that of pending Claims 1-9.
Claim 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of copending Application No. 16/890,858 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 10 of ‘858 contain method steps which result in structure that is identical to that of pending Claim 13.
Claim 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of copending Application No. 16/890,858 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of ‘858 contain structure which result from the method steps that is identical to that of pending  Claim 15.
Claim 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of copending Application No. 16/890,858 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 
Claim 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 of copending Application No. 16/890,858 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 of ‘858 contain structure which result from the method steps that is identical to that of pending Claim 19.
Claim 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of copending Application No. 16/890,858 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 of ‘858 contain structure which result from the method steps that is identical to that of pending Claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 10-12, 14, 16, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims pertain to various embodiments of a piezoelectric MEMS microphone with at least two layers of piezoelectric film layers chosen to have predefined residual stresses that cancel each other out when stacked. The prior art of record provides for various techniques for achieving zero residual stress in layered devices, but does not specifically teach to do so for a piezoelectric MEMS microphone. See Qian .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651